Citation Nr: 1624311	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  08-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right cervicobrachialgia.  

2.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from April 1993 to August 1995.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) in September 2015, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to an increased rating for right cervicobrachialgia.  Thereafter, the case was returned to the Board for further appellate action.  

In March 2010, the Veteran, through his representative, claimed entitlement to special monthly compensation (SMC).  Akles v. Derwinski, 1 Vet. App. 118 (1991).  After reviewing the record, the Board finds that it has jurisdiction over that issue.   Accordingly, the Board will consider that issue below.  


FINDINGS OF FACT

1.  The Veteran's right cervicobrachialgia is productive of no more than moderate impairment. 

2.  The Veteran retains function in his right hand and would not be equally well-served by amputation of the right hand and replacement by prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 40 percent for right cervicobrachialgia.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8510 (2015).  

2.  The criteria for entitlement to SMC for loss of use of the right hand have not been met.  38 U.S.C.A. § 1114, 5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.350 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claims and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA's duty to notify the Veteran as to the information and evidence necessary to substantiate his claim was satisfied by a letters in April 2007 and July 2008.  

The Veteran has a responsibility to support a claim.  38 U.S.C.A. § 5107 (West 2014).  In addition to VA and non-VA medical records, the Board notified the Veteran that he could submit various types of information or evidence such as statements from individuals who were able to describe from their knowledge and personal observations the manner in which the Veteran's disability had gotten worse; records from the Social Security Administration; records from state or local governments and statements from current and former employers as to job performance, lost time, or other information regarding the effect of his condition on his ability to work.  Thus, the duty to notify was accomplished.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available outstanding evidence which could support his appeal.  Furthermore, VA has obtained adequate examinations for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran contends that the rating for right cervicobrachialgia does not adequately compensate the severity of that disability.  He claims that his right upper extremity is, essentially, useless due to service-connected right cervicobrachialgia.  He states that it is manifested primarily by constant pain, numbness, and paresthesias in the right shoulder, arm, and hand.  He also states that his right arm is weak and trembles and that he is unable to pick up his children for fear of dropping them.  He notes that the right arm pain interferes with his sleep and that as a result, he is chronically tired.  He also reports that his right arm disability impairs sexual relations with his spouse.  Due to the severe impact on his life, he maintains that an increased rating is warranted.  However, after carefully considering the claim, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

In rating impairment of the upper extremities, it is important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  In this case, the Veteran is right-handed.  38 C.F.R. § 4.69 (2015).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes is moderate  38 C.F.R. § 4.123 (2015).  

The Veteran's right cervicobrachialgia is rated as impairment of the upper radicular group involving the fifth and sixth cervical vertebrae.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).  A 40 percent rating is warranted for moderate incomplete paralysis of the upper radicular group of the major upper extremity, while a 50 percent rating is warranted for severe incomplete paralysis.  A 70 percent rating is warranted when there is complete paralysis such that all shoulder and elbow movements are lost or severely affected.  

The words mild, moderate, and severe are not defined in the rating criteria Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C F R § 4.6 (2015).  

The term incomplete paralysis, where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration  When peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  38 C. F. R § 4 124a, Note (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current rating period level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the service connection claim was filed until a final decision is made.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran contends that right cervicobrachialgia is productive of severe impairment, and the evidence does not show that his statements lack credibility.  However, he has not identified any outstanding objective evidence or submitted any objective evidence to support those contentions.  As a layman, he is competent to report his symptomatology and the severity of his current symptoms compared to the severity he experienced previously.  For example, he is competent to report that he has crushing, aching, burning pain radiating down his neck to his right upper extremity and that it is getting worse.  He is also competent to report that he experiences weakness and sensory deficits in the right upper extremity.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he has the training or experience to assess the degree of his symptoms against the various degrees of symptoms set forth in the relevant diagnostic codes of VA's Schedule for Rating Disabilities or the impact or degree of disability they are likely to have on his earning capacity in civilian occupations.  38 C.F.R. § 4.1 (2015).  Those assessments come from the training and experience of a qualified health care professional.  38 C.F.R. § 4.10 (2015).  There is a presumption that VA examiners are qualified to provide such medical opinions in the absence of a showing that an examiner lacks those qualifications.  Parks v. Shinseki, 716 F.3d 581 (2013).  The accuracy of a VA examiner's report is entitled to a presumption of regularity.  Rizzo v. Shinseki, 580 F.3d 1288 (2008).  In this case, there is no evidence that any of the VA examiners was not fully qualified and competent to provide an examination and opinion, and thus there is no error in the Board's reliance on those reports. 

The Board has evaluated the Veteran's contentions against the relevant evidence on file, including the reports of the Veteran's VA treatment from September 2008 to November 2013 and the reports from multiple VA examiners, dated in May 2007, February 2012, and November 2015.  Not only are his claims as to the severity of the symptoms not corroborated by the objective findings, the objective findings weigh against the claim that a higher rating is warranted.

During the May 2007 VA examination, the Veteran demonstrated ranges of right shoulder motion of flexion to 110 degrees, abduction to 76 degrees with pain at 76 degrees, external rotation to 35 degrees with pain at 30 degrees, and internal rotation to 90 degrees with pain at 70 degrees.  The range of left shoulder motion was flexion to 180 degrees, abduction to 180 degrees, external rotation to 35 degrees with pain at 30 degrees, and internal rotation to 90 degrees with pain at 70 degrees.  Repetitive testing produced additional pain, additional limitation of motion, fatigue, weakness, and lack of endurance, but no incoordination.  Range of motion studies for each elbow found flexion to 145 degrees, extension to 0 degrees, supination to 85 degrees, and internal rotation to 80 degrees.  Range of motion studies for each wrist found dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees with no pain.  After repetitive use, there was no change in function of the elbow or wrist.  

There was a sensory defect associated with the right C6 dermatome and the lateral forearm, thumb, and right wrist demonstrated motor weakness.  The right biceps and triceps had reduced strength at 3/5.  Deep tendon reflexes at the biceps and triceps were 2+ and equal.  The Veteran had objective numbness and weakness of the right hand.  There were no findings that those manifestations were productive of any more than moderate impairment.  

During a December 2008 VA neurologic consultation, the Veteran reported weakness and numbness in the right arm.  On examination, deep tendon reflexes were normal at 2+, and his strength was normal at 5/5.  His muscle tone and bulk were normal, that is, there was no evidence of muscle atrophy indicating disuse of the right upper extremity.  There was evidence of fasciculations, but they were found to be rare.  Although there was reduced sensation in the area of the C6 dermatome, EMG testing and nerve conduction studies the following month were negative for any evidence of cervical radiculopathy.  Multiple radiographic and electrodiagnostic studies, including X-rays dated in September 2008, February 2012, and November 2015 and an MRI in February 2009 have been essentially unremarkable with respect to the right upper extremity.  The Veteran was not being followed, medically, for right cervicobrachialgia, nor was he receiving medication for that disorder.  

In addition, the VA examiners in February 2012 and November 2015 have consistently found the Veteran's right cervicobrachialgia to be productive of no more than moderate impairment.  They show that Veteran's right upper extremity strength is, generally, full at 5/5, bilaterally.  At the very least they show that he has active movement against some resistance 4/5.  The May 2007 examination found right biceps and triceps strength reduced to 3/5, still more in the moderate range of impairment.  Moreover, the Veteran's reflexes are, generally, normal and equal, bilaterally, at 2+.  Although the Veteran contends that the right upper extremity is useless, there has been no evidence of muscle atrophy or skin changes which can be expected with a little used part of the musculoskeletal system.  38 C.F.R. § 4.40 (2015).  That evidence supports the most recent examiners' consensus that the functioning in the Veteran's right upper extremity is not so diminished that amputation with prosthesis would equally serve the Veteran.  

The Veteran's right upper extremity disability impacts his school studies and employment.  In a July 2009 note to the college where the Veteran was studying, his primary care physician stated that the Veteran's disability could be exacerbated by the postures and repetitive motion required in computer usage.  

The Veteran acknowledges that his job involves primarily desk work, but that he occasionally has to lift heavy items which he finds difficult.  In February 2012 and November 2015, following examinations, the VA examiners stated that the Veteran's handwriting and typing could be affected and that he could not do manual work.  However, the VA examiners opined that the Veteran's right upper extremity would have no more than mild impairment on his employment as supervisor at a chemical company.  Although the Veteran reports that he occasionally misses work, there are no employment records or other corroborating information showing the reasons for or frequency of absences.  The evidence does not establish that work impairment is beyond that contemplated by the currently assigned rating.

The Board finds that preponderance of the evidence is against a finding that service-connected right cervicobrachialgia is productive of any more than moderate incomplete paralysis.  Therefore, the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 40 percent.  Accordingly, an increased rating is not warranted, and the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In arriving at this decision, the Board notes that the Veteran's representative argument that the Veteran's right upper extremity disorder affects all radicular groups and that it should be rated by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Even if the Board was to rate the Veteran's right cervicobrachialgia in that manner, it would not materially affect the rating.  Moderate impairment of all radicular groups affecting the right upper extremity is also consistent with the scheduler criteria for a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).  Separate ratings cannot be assigned under those two diagnostic codes as that would constitute pyramiding, or compensating the same disability multiple times under different diagnostic codes.  38 C.F.R. § 4.14 (2015).

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right cervicobrachialgia.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2015). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's service-connected right cervicobrachialgia is manifested primarily by sensory deficits and complaints of pain, paresthesias, and weakness.  Those manifestations are contemplated by the rating schedule.  38 C.F.R. § 4.123, 4.124a, Diagnostic Code 8510 (2015).  The Veteran argues that right cervicobrachialgia is productive of additional residuals, such as chronic sleep impairment, which support a finding of severe impairment.  Not only is there no evidence to corroborate the contentions regarding severe impairment, there is no evidence that the reported sleep impairment has any effect on his earning capacity.  In short, there is nothing exceptional or unusual about the Veteran's right cervicobrachialgia, because the rating criteria reasonably describe his disability level and symptomatology.  The Board notes that the evidence does not show frequent hospitalization for the disability, or treatment for the disability.  Furthermore, the evidence does not show interference with employment that would rise to the level of marked.  The Veteran is shown to be maintaining employment, although he alleges some absences.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


Special Monthly Compensation (SMC)

The Veteran also contends that he is entitled to SMC due to the loss of use of the right hand.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

SMC is payable for anatomical loss or loss of use of a hand.  38 U.S.C.A. 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  For example, complete ankylosis of two major joints of an extremity, will constitute loss of use of the hand.  38 C.F.R. §§ 3.350, 4.63 (2015).  

The only evidence that the Veteran has lost the use of his right hand is found in his unsupported contentions.  He does not contend, and the evidence does not show, that he has ankylosis in any joint of the right upper extremity.  While he has some sensory deficits in his right upper extremity, multiple qualified VA examiners have found that the Veteran has normal strength against some resistance and that his reflexes are normal.  They have, consistently, found no more than moderate impairment and have opined, specifically, that the functioning in the Veteran's right upper extremity is not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran is shown to be able to perform such functions as writing and typing with the right hand, although there is some impairment in those functions noted.  The evidence does not show any muscular atrophy of the right upper extremity.  Accordingly, the Board finds that he does not meet or more nearly approximate the criteria for SMC due to the loss of use of his right hand.  Therefore, that aspect of the appeal is also denied.  

In arriving at this decision, the Board notes that SMC may also be granted when a Veteran is permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, or when a Veteran has a single service-connected disability rated as 100 percent disabling and is permanently housebound by reason of his service-connected disability or disabilities.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  However, the Veteran does not contend, and the evidence does not show, that he is permanently bedridden, housebound, or in need of the regular aid and attendance of another person due to service-connected disabilities.  Therefore, SMC is not warranted on any of those bases.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to SMC and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

A rating in excess of 40 percent for right cervicobrachialgia is denied.  

Entitlement to SMC is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


